Citation Nr: 0012898	
Decision Date: 05/16/00    Archive Date: 05/22/00

DOCKET NO.  99-00 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an initial compensable evaluation for status 
post-transurethral resection of the prostate with impotence 
or urinary tract infections.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel


INTRODUCTION

The veteran had active service from June 1942 to July 1970.  
This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky. 

The veteran has been in receipt of special monthly 
compensation under 38 U.S.C.A. § 1114(k) (West 1991) and 38 
C.F.R. § 3.350(a) (1999), due to loss of use of a creative 
organ, from December 17, 1997.


FINDING OF FACT

The veteran's service-connected status post-transurethral 
resection of the prostate is not manifested by voiding 
dysfunction or urinary tract infection, but it is productive 
of impotence.  


CONCLUSION OF LAW

The criteria for an initial evaluation of 20 percent, but no 
greater, for status post-transurethral resection of the 
prostate with impotence have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.20, 4.115b, 
Diagnostic Codes 7522, 7527 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's appeal arises from an initial rating decision, 
which established service connection for status post-
transurethral resection of the prostate with impotence and 
assigned that disability an initial evaluation.  Therefore, 
in evaluating that disability, the Board observes that it is 
not the present level of disability which is of primary 
importance.  Instead, the entire period in question must be 
considered to ensure that consideration is given to the 
possibility of staged ratings, that is, separate ratings must 
be assigned for separate periods of time based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119 (1999).
Status post-transurethral resection of the prostate with 
impotence is evaluated as noncompensable under diagnostic 
code 7527.  Under that diagnostic code prostate gland 
injuries, infections, hypertrophy, and post-operative 
residuals are rated as a voiding dysfunction or urinary tract 
infections, whichever is predominant. 38 C.F.R. § 4.115b, 
Diagnostic Code 7527.  Voiding dysfunction warrants a 20 
percent evaluation if it requires the wearing of absorbent 
materials which must be
changed less than 2 times per day and a 40 percent evaluation 
if it requires the wearing of absorbent materials which must 
be changed 2 to 4 times per day.  Urinary tract infection 
warrants a 10 percent evaluation if it results in long-term 
drug therapy, one to two hospitalizations per year and/or 
intermittent intensive management.  Urinary tract infection 
warrants a 30 percent evaluation if it results in recurrent 
symptomatic infections requiring drainage/frequent 
hospitalization (greater than two times/year), and/or 
continuous intensive management.  38 C.F.R. § 4.115a.  In 
addition, the Board observes that penis deformity, with loss 
of erectile power warrants a 20 percent evaluation.  
38 C.F.R. § 4.115b, Diagnostic Code 7522.  

Post-service treatment records document long-standing 
erectile dysfunction for which service connection is in 
effect.  A July 1993 entry, for instance, notes the presence 
of erectile dysfunction, as do other entries from that period 
of time, and a December 1997 entry reflects impotency.  
Treatment records associated with the time period under 
review, however, do not suggest the presence of voiding 
symptoms or urinary tract infection.  An October 1995 entry 
reflects that the veteran had no voiding symptoms at that 
time, and urinalysis results were described as "okay" in 
April 1996 and "clear" in December 1997.  

The veteran underwent a VA examination in August 1998.  He 
was not incontinent and did not have recurrent urinary tract 
infections.  The veteran did not have renal disease and had 
not been hospitalized for urinary tract disease.  He 
complained, however, that he was unable to engage in sexual 
intercourse and that he was unable to have vaginal 
penetration with ejaculation.  Examination revealed a normal 
phallus with descended testicles.  The examiner observed that 
the veteran indicated that he had decreased sensation around 
the penal urethra, although this was difficult to elicit on 
examination.  The impression was erectile dysfunction with 
unknown etiology.  The examiner added that the veteran's 
impotence was most likely due to the veteran's transurethral 
operations.  

The veteran has not articulated complaints of either a 
voiding dysfunction or of urinary tract infections and 
medical evidence associated with the claims file reflects 
that neither are present.  A compensable evaluation under 
diagnostic code 7527, therefore, is not warranted.  

Although the veteran does not suffer from a penal deformity, 
his impotence has been attributed to his service-connected 
transurethral operations, and service connection has, in 
fact, been established for impotence. Although the loss of 
erectile power is a post-operative residual of prostate 
surgery, rather than deformity of the penis, the Board finds 
that the veteran's disability is most appropriately rated by 
analogy under Diagnostic Code 7522, given the anatomical 
localization, symptomatology and functional impairment 
evident in this case. 38 C.F.R. § 4.20 (1999).  See Butts v. 
Brown, 5 Vet. App. 532, 539 (1993).  Under that code, an 
initial rating of 20 percent is warranted for impotence. 

Inasmuch as a compensable evaluation is unavailable based 
upon the criteria generally applicable to prostate injuries, 
an evaluation of 20 percent, but no greater, is warranted for 
status post-transurethral resection of the prostate with 
impotence.  The Board notes that, as the maximum benefit 
allowable for impotence under Diagnostic Code 7522 is 20 
percent, there is no basis upon which to assign rating in 
excess of 20 percent.  38 C.F.R. § 4.115b, Diagnostic Code 
7522 (1999).  As this decision allows for the assignment of 
an initial rating of 20 percent, and that evaluation is the 
maximum rating allowed under the applicable schedular 
criteria, staged or different ratings from December 17, 1997, 
are not indicated.  Fenderson, supra.




ORDER

An initial 20 percent evaluation for status post-
transurethral resection of the prostate with impotence is 
granted, subject to the provisions governing the award of 
monetary benefits.  



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

